Citation Nr: 1625749	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-06 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) prior to October 5, 2011, and in excess of 50 percent from November 1, 2011.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a June 2010 rating decision, the RO granted service connection for an adjustment disorder with anxiety, rated as 10 percent disabling.  In the same decision, the RO denied service connection for PTSD.  In November 2012, the RO granted a temporary total evaluation effective October 6, 2011 for the Veteran's adjustment disorder with anxiety.  A 10 percent evaluation was assigned from November 1, 2011.  In December 2012, the RO then granted service connection for PTSD and assigned a 10 percent rating, effective September 26, 2012.  The Board notes that the service-connected adjustment disorder with anxiety was recharacterized as PTSD.

During the course of the appeal, in a September 2015 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating for his PTSD, assigning a 50 percent rating effective October 6, 2011.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for PTSD, the issue remains in appellate status.  The Board also notes that the September 2015 rating decision neglects to mention the Veteran's receipt of a temporary total evaluation for the period between October 6, 2011 and October 31, 2011.  In light of the above, the issue has been characterized as shown on the first page of this decision.


FINDINGS OF FACT

1.  Prior to October 6, 2011, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since November 1, 2011, the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to October 6, 2011, the criteria for a disability rating for PTSD of 30 percent, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).

2.  Since November 1, 2011, the criteria for a disability rating for service-connected PTSD in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's claims file contains his service treatment records, military service records, as well as VA medical treatment records, and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran was also afforded VA examinations in January 2010, September 2012 and May 2015.  Taken together, the VA examinations are a sufficient basis on which to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Increased Rating

The issue before the Board is the question of whether an initial rating in excess of 10 percent is assignable for PTSD prior to October 6, 2011, and whether an initial rating in excess of 50 percent is assignable for PTSD on or after November 1, 2011.  The Veteran contends that an increased rating is warranted as she experiences severe symptoms of PTSD.
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran appealed the initial rating assigned for his PTSD, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD is currently evaluated as 10 percent disabling from September 14, 2009 to October 6, 2011, and 50 percent disabling since November 1, 2011, under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires evidence of the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record consists of VA treatment records and lay statements from the Veteran, her employer and her mother.  Following a review of the relevant evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for PTSD prior to October 6, 2011, and is not entitled to a rating in excess of 50 percent since November 1, 2011.

A.  Period prior to October 6, 2011

In January 2010, the Veteran underwent a VA mental disorders examination where she reported experiencing nightmares, symptoms of hypervigilance, and being reclusive.  The Veteran noted she has experienced her symptoms weekly to daily in frequency, and her symptoms were currently mild in severity.  She was taking medication to treat her mental health symptoms.  She reported having a good relationship with her mother, with whom she lived.  She reported leisure activities that include playing bingo at a local nursing home, playing video games and reading.  She was unemployed but attending school full-time to become a nurse.  Upon examination she was fully oriented, well-groomed, friendly and cooperative.  Her mood was euthymic with full and reactive affect.  She denied suicidal intent or planning, homicidal ideation, hallucinations or delusions.  Her attention, memory and judgment appeared to be within normal limits.  Psychological testing results were consistent with symptoms of mild PTSD based on multiple objective tests.  

The Veteran was assessed with adjustment disorder with anxiety and assigned a GAF score of 75.  The VA examiner stated the Veteran's adjustment disorder symptoms reportedly did not interfere significantly with her current occupational and social functioning.  

A February 2010 VA treatment record noted the Veteran lived with her mother and three dogs.  She was unemployed and just returned from her deployment.  She stated that her mental health problems started in August 2008 while she was deployed in Afghanistan when a soldier committed suicide.  She was the first person to find him and unsuccessfully tried to revive him.  She reported being unable to sleep for days, felt withdrawn and isolated, and she did not want to interact with others.  She reported experiencing increased anxiety which had recently worsened.  She was hypervigilant, startled easily, and reported feeling depressed and wanting to detach herself from her military experiences in order to go on with her life.

Upon examination, the Veteran appeared well dressed and groomed.  She appeared her stated age, and she was pleasant and cooperative.  Her speech was normal in volume, tone and rate.  Her mood was okay, and her affect was reactive.  Her thought processes were goal-directed and logical.  She denied any auditory or visual hallucinations, delusions, paranoia or ideas of reference.  Her memory was grossly intact.  She was alert and oriented, and her insight and judgment appeared fair.  She was diagnosed with chronic PTSD, depressive disorder not otherwise specified and nicotine dependence.  She was assigned a GAF score of 60. 

An April 2010 VA mental health counseling note stated the Veteran was busy with school and work at a grocery store.  She reported getting angry very easily.  She stayed in her room and works on school assignments.  She reported her symptoms had worsened of late, and she experienced more frequent nightmares and dreams.  She reported being hypervigilant and always looking over her shoulder.  She recalled an incident in which she was working as a cashier at her job when she noticed pictures of war in the front page of the newspaper.  She reported experiencing flashbacks, was not able to continue with her job, and moved to the back part of the store.

Upon examination, the Veteran appeared her stated age, she was cooperative and pleasant, and her speech was normal in tone, rate and volume.  Her thought processes were goal-directed.  She denied experiencing any suicidal or homicidal ideation or any audiovisual hallucinations.  Her insight and judgment appeared fair.  She was assessed with chronic PTSD and assigned a GAF score of 65.

An October 2010 VA mental health note stated the Veteran stopped taking Zoloft because it made her very depressed and sad, and she did not want to experience suicidal thoughts.  The Veteran stated she still worked at a grocery store.  She reported continuing to experience nightmares.  She had flashbacks from time to time and needed to leave work a week ago due to an episode.  She reported mostly staying to herself and being both hypervigilant and irritable.  She stated her memory has been significantly affected, and her grades have been affected by her lack of concentration.  She denied any suicidal/homicidal ideation, auditory or visual hallucinations, delusions, paranoia or ideas of reference.  She was assigned a GAF score of 55.

A January 2011 VA mental health progress note stated the Veteran reported being on the dean's list at her school the previous semester.  She stated she has noticed she has been getting angry since her deployment.  Upon examination, the Veteran was well-groomed and clean, her speech was normal, she was cooperative, she described her mood as "not too bad," her affect was unremarkable, and she was oriented to time, place and person.  Her long and short-term memory, as well as her judgment, were intact.  

A May 2011 VA treatment record noted the Veteran recently experienced an episode at work in which she felt confused and did not know what was happening.  She found herself at a different location and felt very anxious.  She called her supervisor and left work two hours earlier.  She believed that since she heard about important changes in the current war, the news reminded her of her own war experiences.  She became confused and dissociated following recurrent flashbacks at work.  She felt tired, exhausted and depressed.  She denied any suicidal/homicidal ideation, auditory or visual hallucinations, delusions, paranoia or ideas of reference.  She was assigned a GAF score of 50.

An August 2011 VA mental health note stated the Veteran stopped taking Celexa.  She stated the summer was very difficult.  She reported having problems at work, although she took a semester off of school.  She reported becoming very angry and upset at a restaurant after being told she needed to go to Afghanistan and get killed there.  She remembered attacking that person.  She was unable to go back to work for a few days.  The Veteran stated she continued to have dreams and nightmares.  She had difficulty sleeping and recurrent flashbacks.  She isolated herself and had difficulty trusting others.  She was assigned a GAF score of 50.  

A September 2011 VA social work note stated the Veteran started teaching Tae Kwon Do classes recently, and she hoped to turn the opportunity into full-time employment.  She continued to work full time at the grocery store.  She reported experiencing several flashbacks but no "blackouts."

Here, following a review of the medical evidence of record, the Board finds that the Veteran's PTSD warrants a 30 percent rating, but no higher, for the period prior to October 6, 2011.  In so concluding, the Board finds persuasive the Veteran's VA treatment records which note the Veteran's symptoms of depression, anxiety, sleeping problems and flashbacks.  Her April 2010 and May 2011 VA treatment records reflect that her PTSD symptoms have led to intermittent periods of inability to perform occupational tasks.  She has experienced periods of hypervigilance and irritability, and she has been noted to isolate from others.  The Board notes that these documented symptoms most closely align with the criteria for a 30 percent disability rating, but no higher.

The evidence does not show the Veteran had occupational and social impairment with reduced reliability and productivity.  The evidence of record during this period does not reflect that the Veteran has ever presented with a flattened affect or reported experiencing any panic attacks.  Additionally, the Veteran has not shown circumstantial, circumlocutory speech, or stereotyped speech during the relevant time period.  In this regard, February 2010 and January 2011 VA treatment records showed that the Veteran's speech was considered to be normal.  As for the Veteran's judgment, both the February 2010 and April 2010 VA treatment records noted the Veteran's judgment was fair, and in January 2011, the Veteran's judgment was found to be intact. 

As to the Veteran's memory, she reported to a VA treatment provider in October 2010 that her memory and concentration were significantly affected.  However, a January 2011 VA mental health progress note stated the Veteran's short and long-term memory were intact.  The Veteran has shown some difficulty in establishing and maintaining effective work and social relationships; however, the level of impairment is contemplated in her 30 percent rating and is not productive of occupational and social impairment with reduced reliability and productivity.  The evidence of record shows that the Veteran continued to work full-time at a grocery store job and also began teaching at a martial arts school during this time period.

Based on the foregoing, the Board finds that prior to October 6, 2011, the overall symptomatology associated with the Veteran's PTSD more closely approximated the schedular criteria required for the 30 percent disability rating.  While the Veteran's reports occupational impairment and worsening symptomatology are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 30 percent.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for even higher ratings - 70 or 100 percent - are likewise not met.

B.  Period beginning November 1, 2011

As noted above, the Veteran was granted a temporary total evaluation for the period from October 6, 2011 through October 31, 2011.  On October 6, 2011, the Veteran was admitted to the Women's Inpatient Specialty Environment of Recovery (WISER) program at the VA Medical Center in Houston, Texas, an intensive treatment program tailored specifically for female Veterans with a diagnosis of PTSD, mood or anxiety disorder, and co-occurring substance abuse/dependence.  She was discharged from the program on October 28, 2011.

The Veteran was subsequently assigned a 50 percent disability rating beginning November 1, 2011.  The Board finds that the Veteran's PTSD does not warrant a rating higher than 50 percent for this period.

A November 2011 VA mental health note stated the Veteran was starting school again and working full time after being discharged from the WISER program.  She reported feeling anxious and nervous, continued to have nightmares and dreams, as well as flashbacks.  She stated her mood was "ok," and her energy level, concentration and appetite were the same.  She denied any homicidal or suicidal ideations, auditory, visual hallucinations, delusions, paranoia, or ideas of reference.  She was assigned a GAF score of 50.

A January 2012 VA social work note stated the Veteran continued to work for the grocery store and also taught students at a martial arts school.  She stated that her mother was still a good support for her.

A June 2012 VA psychology outpatient note stated the Veteran's reports of not sleeping and having more nightmares related to many different combat issues.  She was tearful during her session and stated she did not have time due, in part, to taking on three jobs.  She endorsed suicidal ideation but denied any current intent or plan.  She was appropriately groomed and dressed in casual attire, her affect was within normal limits, and her thought process was appropriate, relevant and logical.  She spoke with a normal rate, rhythm and volume.  She was alert and oriented to place, person, time and situation.  Her concentration was good and attention was sustained.  She was assigned a GAF score of 58.

A September 2012 VA mental health note stated the Veteran was supporting her mother financially.  She reported a decreasing ability to sleep and increasing depression.  The Veteran continued to work three jobs but was struggling at her retail job because of attitude problems between the Veteran and her customers.  She reported not liking to interact with others.  However, she did say that she enjoyed working as a martial arts teacher and found the job to be satisfying.  She was assigned a GAF score of 60.

In September 2012, the Veteran underwent a VA mental disorders examination, where she was noted to have a diagnosis of chronic PTSD of moderate severity.  She was assigned a GAF score of 62.  The VA examiner noted that the Veteran's previous diagnosis of chronic adjustment disorder appeared to be related to her diagnosis of PTSD.  The stressors were essentially the same as those listed in her January 2010 VA examination.  The VA examiner recommended that the diagnosis on her record be clarified as PTSD, not chronic adjustment disorder.  The Veteran's level of occupational and social impairment was summarized by the VA examiner as due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported getting along well with her mother, with whom she co-owns a home.  She also reported being close to her stepfather.  The Veteran stated she enjoyed reading, watching television and going online.  She was a member of a sorority and socialized with her friends there.  She also continued to work as an instructor at a martial arts school.  She was not in a romantic relationship.  

The Veteran was attending school for nursing, but she stopped due to her fear that she might not be able to handle certain types of patients.  She is not currently in any college or study courses.  She works about 15 hours a week in shoe sales, worked about eight hours per week in martial arts, tutored a student in math and was trying to obtain a night-time security job.  She endorsed symptoms that include depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and suicidal ideation.

Upon examination, the Veteran was casually dressed, neatly groomed and cooperative with the exam.  She was awake, alert, and she was oriented to person, place, time and situation.  Her mood presented as mildly depressed with congruent affect.  Her speech was spontaneous with regular rate, rhythm and volume.  Her insight and judgment were grossly intact.  While she was not formally tested, the Veteran's remote and recent memory and attention were within normal limits.  She did endorse occasional passive thoughts of suicide in the past, as well as stress-induced transient auditory hallucinations.  However, she denied current suicidal or homicidal intent or planning, delusions or hallucinations.

A May 2013 VA psychiatry outpatient note stated the Veteran was still struggling with nightmares.  During the day she had some more flashbacks.  Her work remained a source of stress.  She gets on edge when Apache helicopters fly over where she works.  She vividly recalls being with certain persons as they died and having to pick up limbs that were blown from bodies.  The Veteran's mother noted that nobody was getting sleep in the house because the Veteran will yell out in her sleep.  The Veteran was noted to have good eye contact.  Her affect was mood congruent.  Her speech was spontaneous with normal rate and tone, and with no aphasia.  Her thought process was logical and goal-directed.  She was assigned a GAF score of 60.

A December 2013 VA psychiatry outpatient note stated the Veteran's sleep, appetite, weight and energy were all improving.  She was working again.  Her mother stated the Veteran was better but when she worked too much, her symptoms worsened.

In May 2015, the Veteran was afforded another VA mental health examination where she was noted to have a diagnosis of PTSD.  The VA examiner summarized the Veteran's level of occupational and social impairment as that of reduced reliability and productivity.  The Veteran was noted to be single, had never been married and had no children.  She lived with her mother and worked as a physical therapy aide for the elderly.  Her current symptoms include depression and past suicidal ideations, insomnia, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, social isolation, anger and property abuse.  She also endorsed experiencing nightmares and intrusive thoughts.  The VA examiner also noted that the Veteran's intellect was within the superior range based on Vocabulary SS 18 on the WAIS III, and her MMPI (Minnesota Multiphasic Personality Inventory) was exaggerated/invalid.

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment for the period since November 1, 2011 have most nearly approximated those indicative of a 50 percent rating.  An initial evaluation in excess of 50 percent for this appeal period is not warranted.  38 C.F.R. § 4.7.

The Veteran has endorsed experiencing suicidal ideation during this period.  The Veteran's mother stated in a September 2015 letter that the Veteran's hygiene "or lack thereof is very disturbing, she bathes once a week if I am lucky and her room is unlivable."  And the medical evidence documents the Veteran's symptoms of persistent nightmares and flashbacks.  However, the medical evidence does not show any findings or histories of panic attacks during this period.  The medical evidence during this period also does not reflect that the Veteran has experienced obsessional rituals which interfere with her routine activities.  Similarly, her speech has not been found to be intermittently illogical, obscure, or irrelevant during the period on appeal.  The record also shows that the Veteran is capable of managing her own finances and caring for herself.  Indeed, during the medical evidence during this period of time showed that the Veteran continued to work multiple jobs   and had begun to financially support her mother.  

When considering the Veteran's symptoms in total, the Board finds that they do not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, the Board finds the opinions of both the September 2012 and May 2015 VA examiners to be particularly probative, as their assessment of the level of occupational and social impairment experienced by the Veteran took into account the examination of the Veteran, her reported symptoms, and her past medical history.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the 50 percent disability rating.  An evaluation in excess of 50 percent is not warranted.  

As to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence in this case does not show that the Veteran is currently unemployable due to her service-connected PTSD.  Therefore, further consideration of TDIU is not warranted in this case.

In sum, the Board finds that a rating of 30 percent, but no higher, for PTSD for the period prior to October 6, 2011, is warranted.  The Board further finds that a rating in excess of 50 percent for PTSD beginning November 1, 2011, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings.  38 U.S.C.A. § 5107.


ORDER

Prior to November 1, 2011, and excluding periods of temporary total evaluation, entitlement to an initial disability rating of 30 percent, but no higher, for PTSD is granted.

Since November 1, 2011, an initial disability rating in excess of 50 percent for PTSD is denied. 




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


